Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 46, 66, and 67 have been amended and currently claims 46-48 and 50-70 are under examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the open end of the pliable cover tube is unobstructed from said viscous silicone gel by said retention tube as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46-48 and 50-70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bead Smith, https://iws.helby.com/webimages/TL08_049-89_PlierTools-LR.pdf in view of Miller, US2520808  and further in view of Chen , US20070074374.
Regarding claims 46 and 66-67, Bead Smith discloses beading pliers having a pair of engeagable jaws pivotable about a journal (Figure below ) each jaw being integrally connected to an outwardly curving handle core (Curved handle portion which inherently comprises a handle core ), each of the handle cores having a cross sectional form and being surrounded by  cushioning cover (Fig below)  furthermore an annular collar extending around the handle core (Fig below) a flexible inwardly curving leaf spring being retained by each said annular collar (Fig below);  the flexible inwardly curving leaf spring urging the jaws out of engagement when the handles are urged together. (operation of the leaf spring disclosed by Bead Smith)
 However,  Bead Smith does not explicitly disclose each of the handle cores having a cross sectional form ranging between circular and semicircular, a retention tube , each the retention tube being closed at one end spaced from the journal and open at an end proximate the journal, each of the retention tubes being encompassed by an open ended pliable cover tube comprising silicone rubber having a thickness of between about 3 and about 7 mm,  and the pliable cover comprising silicone rubber having a thickness of between about 3 and about 7 mm or 3 ¾mm and 5 1/2mm or 3.5mm and 6mm, the open end of each of the pliable cover tubes being adjacent the open end of the retention tube , the open ends of each of the pliable cover tubes and the retention tubes being sealed by an annular collar extending around the handle core, viscous silicone gel  being disposed in the space between each of the retention tube and each of the pliable cover tubes, wherein the cross section of each the handle core is a flattened circle having a diameter of between 15/64 and 25/64 inch or 7/32 and 13/32 inch; and wherein the width of the cover tube on each handle is between 15 and 20 mm or at least 14 mm, wherein each said annular collar is operative to retain the respective pliable cover tube and the respective retention tube on the respective 
Miller teaches pliers having handle cores (element 8, Fig2) having a cross-sectional form that varies in shape along a length of the cores (Fig 3-5) wherein the cross-sectional shape of each handle
being a flattened circle (see Fig 3-5).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle cores of Bead Smith to have incorporated a handle core having varying cross-sections, as taught by Miller, to provide for an improved grip that will more firmly be secured onto the plier handles (1: 50-55).Furthermore, the configuration of the claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. In this case, changing the cross section of the handle’s core to range between circular and semicircular in order follow a user’s hand grip for more controlled grip.
Chen teaches a pliable handle configuration comprising a retention tube 11 being closed at one end spaced from the journal and open at an end proximate the journal, each retention tube being encompassed by an open ended pliable cover tube 12 , the open end of each of the pliable cover tubes being adjacent the open end of the retention tube, the open ends of each of the pliable cover tubes and the retention tubes being sealed by an annular collar 13 extending around the handle core, a gel 14 being disposed in the space between each of the retention tube and each of the pliable cover tubes, wherein each said annular collar is operative to retain the respective pliable cover tube and the respective retention tube on the respective handle core;   (Fig 4)  and wherein the open end of the pliable cover tube is unobstructed from the viscous silicone gel by the retention tube. (Fig 4 which has been given broadest reasonable interpretation)

    PNG
    media_image1.png
    592
    1320
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cushioning portion disclosed by Beam smith to have further incorporated a retention tube and a pliable cover tube with a gel in between as taught by Chen in order to deformable enable handling the handle portion to reduce force exerted on users hand during handling of the handle portion. 
Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to the pliable cover disclosed by Bead Smith in view of Miller and further in view of Chen to have incorporated a pliable cover comprising silicone rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. And It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the pliable cover having a thickness of between about 3 and about 7 mm or 3 ¾mm and 5 1/2mm or 3.5mm and 6mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art which would enhance the comfort of the user’s hand by damping the forces being exerted on the user’s hand. And, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the cross 
Regarding claim 47, Beam Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claim 46. Furthermore, Miller teaches the cross seciotn of each of the handle cores is a flattened circle. (Figs 3-5) 
And furthermore, Chen discloses the viscous silicone gel substantially fills the space between the retention tube and the cover tube. (Fig 4)
However, Beam Smith in view of Miller and further in view of Chen does not explicitly disclose the cross section of each the handle core is a flattened circle having a diameter between about 3/16 and 7/16 inch . It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the handle core is a flattened circle having a diameter between about 3/16 and 7/16 inch , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art which would conform to user’s hand distributing force on the handle putting less strain on user’s hand.
Regarding claim 48, Bead Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claim 46. However, Bead Smith in view of Miller and further in view of Chen does not explicitly disclose  the width of the cover tube on each handle is at least 12.5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the width of the cover tube on each handle is at least 12.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
Regarding claim 50-55,   Bead Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claim 47 and 48. However, Bead Smith in view of Miller and further in view of Chen does not explicitly disclose  each open ended pliable cover tube comprises silicone rubber having a thickness between 3.25 and about 6.5 mm or 3.5 and about 6mm or about 3.75 and about 5.5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated each open ended pliable cover tube comprises silicone rubber having a thickness between 3.25 and about 6.5 mm or 3.5 and about 6mm or about 3.75 and about 5.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art which would conform to user’s hand distributing force on the handle putting less strain on user’s hand.
Regarding claim 56-57, 61-62, and 69-70, Bead Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claims 46, 55, 67-68. However, Bead Smith in view of Miller and further in view of Chen does not explicitly disclose 
Regarding claims 58-60, 63-65, and 68,  Bead Smith in view of Miller and further in view of Chen discloses each and every limitation set forth in claims 46, 55, and 67. However, Bead Smith in view of Miller and further in view of Chen does not explicitly disclose the width of the cover tube on each handle is at least 13 mm or at least 14 mm or between 15 and 20 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the width of the cover tube on each handle is at least 13 mm or at least 14 mm or between 15 and 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art which would conform to user’s hand distributing force on the handle putting less strain on user’s hand. And furthermore, Chen teaches the viscous silicone gel substantially fills the space between the retention tube and the cover tube. (Fig 2)
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that  Bead in view of Miller and further in view of Chen fails to disclose “the open end of the pliable cover tube is unobstructed from said viscous silicone gel by said retention tube” , which examiner respectfully disagrees.  The phrase  “ unobstructed has been given broadest reasonable interpretation wherein interpretation of the end portion being slightly below the flange portions would meet the claimed invention. Applicant is advised to provide detailed drawing or evidence within disclosure of the open end of the pliable cover tube is . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723